Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 10, 2005, convicting her of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that the defense of justification was disproved beyond a reasonable doubt (see Penal Law § 35.15; People v Lance, 31 AD3d 467 [2006], lv denied 7 NY3d 814 [2006]; People v Grey, 282 AD2d 544, 545 [2001]; People v O’Brien, 270 AD2d 433, 433-434 [2000]; People v Arlequin, 214 AD2d 747, 748 [1995]). Furthermore, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, supra; People v O’Brien, supra at 434). Rivera, J.P, Skelos, Dillon and Covello, JJ., concur.